*1130OPINION.
Littleton:
No deficiency has been determined by the Commissioner for the year 1919 and there is no allegation in the pleadings to that effect. The Commissioner erroneously stated in his deficiency notice mailed November 10, 1925, that the deficiency set forth was for the year 1919 but petitioner was not misled thereby. It filed a petition within 60 days for a redetermination and alleged that although the deficiency notice referred to 1919 the deficiency determined by the Commissioner was for the year 1920. On February 24, before the expiration of five years from the date petitioner filed its fiduciary return, if that return may be considered a proper return under the statute^ which it is not necessary for the Board here to decide, the Commissioner filed his answer with the Board alleging that the deficiency appealed from was for the year 1920, and admitted the allegations of the petition to that effect. This answer was forthwith served upon petitioner by the Board by registered mail. We *1131are of the opinion that assessment and collection of the deficiency for 1920 is not barred.
Reviewed by the Board.

Order restoring the proceeding to the calendar for hearing in due course will he entered.